Citation Nr: 0505494	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-25 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty United States Army from 
June 1966 to May 1970, including one year in Vietnam.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In the appellant's substantive appeal, he requested an in-
person hearing before a Veterans Law Judge.  In an October 
2004 statement, the appellant waived his right to an in-
person hearing and instead requested a videoconference 
hearing.  In November 2004, a videoconference hearing was 
held between the RO and Washington, D.C. before the 
undersigned who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(1).  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  
It is the distressing event, rather than the mere presence in 
a "combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99.  According to the opinion, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include a consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

There has been inadequate development of the appellant's 
claim.  In various written statements and in testimony at a 
November 2004 videoconference hearing, the appellant reported 
stressors associated with his PTSD.  He contends that while 
he was at Phu Bai he performed combat-related duties such as 
outside perimeter guard duty and that he was subjected to 
nightly rocket and mortar attacks.  In this case, there is no 
indication that the RO considered the holdings of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
or Pentecost, supra.  

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  The appellant avers that 
he was subjected to enemy mortar and/or rocket attacks.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board's review of the record also discloses that VA did 
not afford the appellant an examination in connection with 
his claim on appeal.  Accordingly, it is necessary under the 
VCAA for the appellant to be examined for the purpose of 
having a medical specialist express an opinion as to whether 
the appellant currently suffers from PTSD as a result of his 
active duty service.  38 U.S.C.A. § 5103A(d).

If necessary, the appellant should be offered an opportunity 
to provide additional specific information that would permit 
searches regarding stressors.  The appellant should be asked 
if he has remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded a VA examination to determine if the claimed PTSD is 
traceable to his period of active military duty.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the appellant of the information 
and evidence yet needed to substantiate 
his claim and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to the PTSD claim on 
appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
PTSD.  After obtaining the appropriate 
signed authorization for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal, if not already 
of record.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of firebases or individuals involved in 
the events.  The appellant should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he says he 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

4.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA) and request copies 
of the pertinent morning reports, 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the appellant's 
unit in Vietnam that would provide 
information about the events related by 
the appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR for 
further verification.  The USASCRUR 
should specifically address each of the 
appellant's contentions regarding his 
unit and whether he would have been 
subjected to rocket attacks and/or mortar 
attacks with that unit.

5.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.  

6.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is linked 
to any verified in-service stressor(s).  
The psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arriving at a diagnosis.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

7.  Upon receipt of the VA examiner 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner/reviewer for 
corrections or additions.

8.  Thereafter, after the completion of 
any indicated additional development, the 
RO should readjudicate the PTSD claim on 
appeal.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories and caselaw, to include 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  Appropriate time is to 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

